Citation Nr: 1700235	
Decision Date: 01/05/17    Archive Date: 01/13/17

DOCKET NO.  14-30 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to specially adapted housing or special home adaptation grant.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from October 1967 to September 1971, with service in the Republic of Vietnam.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota

The Veteran testified before the undersigned Veterans Law Judge in February 2015.  A transcript of this hearing is associated with the claims file. 


FINDING OF FACT

The Veteran has permanent and total service-connected disabilities that effectively result in the permanent loss of use of the bilateral lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair


CONCLUSION OF LAW

The criteria for specially adapted housing are met.  38 U.S.C.A. §§ 2101, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.809 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that his service-connected disabilities of the bilateral lower extremities meet the loss of use eligibility criteria for entitlement to specially adaptive housing under 38 C.F.R. 3.809.  He states that he can only stand for a very limited amount of time and that he has instability when he does stand.  He notes that his mobility is dependent upon a walker, cane, or wheelchair.  
A certificate of eligibility for assistance in acquiring specially adapted housing may be awarded to a veteran who is receiving compensation for permanent and total service-connected disability due to (1) the loss, or loss of use, of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (2) blindness in both eyes, having only light perception, plus, the anatomical loss or loss of use of one lower extremity, or (3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  38 U.S.C.A. § 2101(a); 38 C.F.R. § 3.809. 

To "preclude locomotion" means that the disability in question requires the need for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809(c).

Where entitlement to specially adapted housing is not established, an applicant may nevertheless qualify for a special home adaptation grant.  This benefit requires that the evidence show permanent and total service-connected disability that either results in blindness in both eyes with 5/200 visual acuity or less, or involves the anatomical loss or loss of use of both hands.  38 U.S.C.A. § 2101(b) (West 2014); 38 C.F.R. § 3.809a (2016).

Here, the Veteran is currently assigned a single 100 percent rating for diabetes mellitus with peripheral vascular disease of the bilateral lower extremities, peripheral neuropathy of the bilateral upper and lower extremities, diabetic nephropathy with hypertension, retinopathy, and erectile dysfunction.  Thus, he is receiving compensation for permanent and total service-connected disability.

Additionally, the evidence reflects that such disability results in the loss of use of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  In this regard, although the July 2012 VA examiner indicates that the Veteran can walk 50 feet without a walker or cane, the examiner also states that the Veteran has an unstable gait due to service-connected diabetic neuropathy and peripheral vascular disease and that he can only ambulate with the assistance of a cane or walker.  The July 2014 VA examiner notes that although the Veteran is able to stand and bear weight on both lower extremities, he has "very poor balance and is unsteady after [a] few seconds."  Moreover, although he was able to ambulate approximately four to five steps from the examination table to the chair without assistance at that time, the examiner also noted that the Veteran was very unsteady, was at a high risk for falls, and utilized a walker.  

Additionally, throughout the appeal period, the Veteran has submitted evidence from his private health providers.  A June 2012 letter from a private physical therapist noted that the Veteran has gait instability and that he ambulates with a single point cane.  The therapist also notes that it is unsafe for the Veteran to ambulate on uneven surfaces.  A March 2013 report from the Veteran's health care provider noted that the Veteran requires a cane or walker to ambulate due to his service-connected disability.  

In October 2012, the Veteran's doctor stated that the Veteran has gait instability and significant diabetic peripheral neuropathy.  He noted that the Veteran ambulates with a cane.  The Veteran also submitted two letters from his health care providers in June 2014.  One letter noted that he has problems with mobility due to his peripheral vascular disease and that he needs a cane or a walker for him to walk normally.  The other letter discussed the Veteran's gait instability.  It noted that the Veteran uses a single point cane to ambulate for short distances and a four wheel walker to ambulate for longer distances.  The letter further stated that the Veteran is unable to ambulate any distance without the use of an assistance device and that he is unable to stand for any period of time without holding onto something.      

The above summarized evidence reasonably indicates that the Veteran, due to service-connected disabilities that form the basis of a permanent and total rating, has loss of use of his bilateral lower extremities so as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, such that a certificate of eligibility for specially adapted housing is warranted.  Thus, the Board finds that the criteria for an award of specially adapted housing are met.  38 C.F.R. § 3.809. 

As noted above, where entitlement to a certificate of eligibility for specially adapted housing is not established, an applicant may nevertheless qualify for a special home adaptation grant.  38 U.S.C.A. § 2101(b); 38 C.F.R. § 3.809A.  In this case, however, the Veteran has been granted a certificate of eligibility for specially adaptive housing, which is a greater benefit.  Therefore, any claim for a special home adaptation grant under 38 U.S.C.A. § 2101(b) is rendered moot, as this benefit is available only if a veteran is not entitled to the more substantial benefit of specially adapted housing under 38 U.S.C.A. § 2101(a).


ORDER

Entitlement to specially adapted housing is granted.  



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


